991 F.2d 789
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Francis FEARON, Plaintiff-Appellant,v.Toni V. BAIR;  David Williams;  Layton T. Lester,Defendants-Appellees.
No. 92-6720.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 4, 1992Decided:  April 23, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-91-655-R)
Joseph Francis Fearon, Appellant Pro Se.
Reneen Evat Hewlett, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before PHILLIPS and WILKINSON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Joseph Francis Fearon appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988), and denying his motion for reconsideration.  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Fearon v. Bair, No. CA-91-655-R (E.D. Va., June 11, and July 8, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED